Citation Nr: 0412494	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-15 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran filed a timely Substantive Appeal, VA 
Form 9 or equivalent statement, in response to a June 2001 
rating decision by the Regional Office.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1966 to October 
1969.  

In June 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's claims for service connection for post-
traumatic stress disorder (PTSD), residuals of a left knee 
injury, residuals of a gunshot wound (GSW) of the right 
shoulder, and residuals of a shell fragment wound (SFW) of 
the left side of the face.

A more recent RO decision in June 2003 determined the veteran 
did not file a timely substantive appeal (VA Form 9 or 
equivalent statement) in response to that June 2001 RO rating 
decision denying his claims.  And this is the issue currently 
before the Board of Veterans' Appeals (BVA or Board).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In a June 2001 rating decision and notification letter, 
the RO denied the veteran's claims for service connection for 
PTSD, residuals of a left knee injury, residuals of a GSW to 
the right shoulder, and residuals of a SFW to the left side 
of the face.  

3.  In response, the veteran filed a timely notice of 
disagreement (NOD) in December 2001.



4.  A Decision Review Officer (DRO) at the RO subsequently 
issued a rating on August 2, 2002, granting service 
connection for residuals of a GSW to the right shoulder and 
residuals of a SFW to the left side of the face; so only two 
claims remained-those concerning the veteran's purported 
entitlement to service connection for PTSD and for residuals 
of a left knee injury.

5.  On August 27, 2002, the RO sent the veteran a statement 
of the case (SOC) and accompanying cover letter concerning 
his claims for service connection for PTSD and for residuals 
of a left knee injury.  That SOC was not returned to the RO 
as undeliverable.

6.  There was no further response with regard to the 
aforementioned claims for service connection until the RO 
received a letter on November 7, 2002, from the veteran's 
Congressman (Senator Jesse Helms).  Included with Senator 
Helms' letter was a letter from the veteran and a statement 
from Joel H. Swofford, M.D., of Medical Associates of Wilkes.  
Dr. Swofford's statement is dated October 7, 2002, but, 
again, it was not actually received at the RO until November 
7, 2002, along with the letter from Senator Helms.  

7.  That statement from Senator Helms, along with the 
accompanying documents, even if accepted in lieu of a VA Form 
9 (i.e., as an equivalent statement), was not received at the 
RO until more than a year after the date of mailing notice of 
the RO's June 2001 rating decision and more than 60 days 
after the date of mailing the SOC.

8.  A VA Form 9 concerning these claims was not received at 
the RO until even later, on January 27, 2003.

9.  Service connection since has been granted for PTSD, but 
the claim for service connection for residuals of a left knee 
injury remains denied.




CONCLUSION OF LAW

The veteran did not file a timely substantive appeal, by 
means of a VA Form 9 or equivalent statement, to the RO's 
June 2001 rating decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.34, 20.101, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The June 2001 rating 
decision appealed and the August 2002 and June 2003 SOCs, as 
well as December 2000, March 2001, and February 2003 letters 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the December 2000, March 2001, and February 2003 letters, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by 
the VCAA.  

While, in those letters, the RO requested that the veteran 
identify and/or submit any supporting evidence within 30 
days, the letters also informed him that he had up to one 
year from the date of those letters to submit additional 
evidence.  And more than one year has passed since the most 
recent, February 2003, VCAA letter.  See also 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  This new Act clarifies that VA 
may indeed make a decision on a claim before expiration of 
the one-year period following a VCAA notice, thereby 
effectively overturning the holding in a recent Federal 
Circuit case.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and 
private medical records have been obtained.  In addition, he 
was afforded several VA examinations in connection with his 
claims for service connection.  He also was given several 
opportunities to submit additional evidence in support of his 
claims.  But he and his representative have not made the 
Board aware of any additional evidence that should be 
obtained prior to appellate review.

In addition, the March 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claims for service connection in June 2001.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  In that decision, the 
court held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
Id.  The AOJ in this case is the RO in Winston-Salem, and the 
RO did just that.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(where VA receives a notice of disagreement (that raises a 
new issue) in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  As such, the Board finds that the duty 
to assist has been satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal (e.g., a VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200-20.202 (2003).

The Board shall determine questions concerning the timeliness 
and/or adequacy of response to a SOC.  38 U.S.C.A. § 
7105(d)(3) (West 2002).

Whether a NOD or Substantive Appeal has been filed on time is 
an appealable issue.  If the claimant or his or her 
representative protests an adverse determination made by the 
RO concerning the timely filing of the NOD or Substantive 
Appeal, the claimant will be furnished a SOC.  38 C.F.R. § 
19.34 (2002).

A claimant must file the substantive appeal within 60 days 
from the date the SOC was mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2003).

Additionally, if a claimant has not yet perfected an appeal 
and a SSOC is issued in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. § 20.302(c) (2003) 
require that VA give the claimant at least 60 days from the 
mailing date of the SSOC to respond and perfect an appeal 
with respect to the additional issue, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.  VAOPGCPREC 9-97 (February 11, 1997).

Here is a brief summary and analysis of the relevant facts.  
In a June 2001 rating decision, the RO denied the veteran's 
claims for service connection for PTSD, residuals of a left 
knee injury, residuals of a GSW of the right shoulder, and 
residuals of a SFW of the left side of the face.  The RO sent 
him a letter that same month notifying him of that decision 
and apprising him of his procedural and appellate rights.  
And in December 2001, he submitted a timely NOD to initiate 
an appeal of all of these claims.

In August 2002, a decision review officer (DRO) at the RO 
granted two of the claims-those for service connection for 
residuals of a GSW of the right shoulder and for residuals of 
a SFW of the left side of the face.  So only two claims 
remained, those concerning entitlement to service connection 
for PTSD and for residuals of a left knee injury.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (once 
service connection is granted, the question of whether 
the veteran deserves a higher rating for the just service-
connected disabilities is a separate issue that must be 
separately appealed).  See also Fenderson v. West, 
12 Vet. App. 119 (1999).  And the RO sent the veteran an SOC 
concerning these two remaining claims for service connection 
later in August 2002.  But he did not then file a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement) to perfect an appeal to the Board concerning these 
remaining two claims for service connection.  And there is no 
indication the U.S. Postal Service returned the SOC as 
undeliverable, so he is presumed to have received it since it 
was mailed to his then current address of record.  Cf. Davis 
v. Principi, 17 Vet. App. 29 (2003) (indicating that, to 
rebut the presumption of administrative regularity, there 
must be "clear evidence" both that the mailing in question 
was returned as undeliverable and that there were other 
possible and plausible addresses available at the time of the 
decision at issue).  See, too, Woods v. Gober, 14 Vet. App. 
214 (2000); Schoolman v. West, 12 Vet. App. 307 (1999); YT v. 
Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 
Vet. App. 271(1994).

After issuance of the SOC on August 27, 2002, there was no 
further response with regard to the aforementioned claims for 
service connection until the RO received a letter on November 
7, 2002, from the veteran's Congressman (Senator Jesse 
Helms).  Included with Senator Helms' letter was a letter 
from the veteran and a statement from Joel H. Swofford, M.D., 
of Medical Associates of Wilkes.  Dr. Swofford's statement is 
dated October 7, 2002, but, again, it was not actually 
received at the RO until November 7, 2002, along with the 
letter from Senator Helms.  So even presuming these documents 
somehow constituted a substantive appeal (in lieu of a VA 
Form 9), they still were untimely because they were not 
received at the RO within one year after notification of the 
RO's June 2001 rating decision denying the claims or, 
alternatively, within 60 days after issuance of the SOC on 
August 27, 2002.  A VA Form 9, Appeal to the Board, 
incidentally, was not received until even later-on January 
27, 2003, along with another copy of Dr. Swofford's 
statement.  So clearly that also was beyond the appeal 
period.

The RO sent the veteran a letter in February 2003 notifying 
him that he had not timely appealed the RO's June 2001 rating 
decision, explaining why he had not, and apprising him of 
what he needed to do to appeal this determination of 
untimeliness.  He submitted an NOD (on VA Form 21-4138) on 
February 27, 2003, in response, expressing his belief that he 
indeed had timely appealed the decision.  And the RO sent him 
an SOC concerning the timeliness issue on June 6, 2003.  
He then perfected an appeal to the Board on June 26, 2003, by 
submitting a timely substantive appeal (VA Form 9), along 
with another copy of his NOD.

In an October 2003 rating decision, based partly on Dr. 
Swofford's statement and the results of a September 2003 VA 
psychiatric examination, the RO granted service connection 
for PTSD.  The RO deferred a decision on the remaining claim 
for service connection for residuals of a left knee injury 
pending the submission of additional medical evidence 
supporting this claim.  So that, in turn, left only this 
claim on appeal.  See again Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (service connection issues are different 
from increased rating issues).

The RO since has issued another rating decision, in January 
2004, continuing the denial of service connection for 
residuals of a left knee injury.  But the current issue 
before the Board is whether the veteran timely appealed the 
RO's initial June 2001 decision denying this and his other 
claims.  And, unfortunately, from all accounts, he did not.

The Board therefore, for the reasons stated, must conclude 
that the substantive appeal as to the RO's June 2001 rating 
decision was not timely filed.  Accordingly, the Board lacks 
jurisdiction over the veteran's sole remaining claim for 
service connection for residuals of a left knee injury, and 
this claim is dismissed.  See 38 C.F.R. § 20.101(d) (the 
Board may address jurisdictional issues, including those 
involving determinations as to the timeliness of a 
substantive appeal, at any stage of a proceeding and may 
dismiss any case over which it determines it does not have 
jurisdiction).  See also VAOPGCPREC 9-99 (Aug. 18, 1999); 
38 C.F.R. § 19.4.


ORDER

The veteran failed to file a timely substantive appeal (VA 
Form 9 or equivalent statement) in response to the RO's June 
2001 rating decision.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



